           Case 1:21-cv-02498-AT Document 1 Filed 06/18/21 Page 1 of 8




                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


 GARRY ROSS,

       Plaintiff,                                    CIVIL ACTION FILE NO.

 V.

 NORTHSIDE HOSPITAL, INC.,                           JURY TRIAL DEMANDED

       Defendant.


                                    COMPLAINT

      COMES NOW Plaintiff, Garry Ross (“Plaintiff” or “Mr. Ross”), by and

through undersigned counsel, The Kirby G. Smith Law Firm, LLC, and hereby

files this Complaint against the Defendant Northside Hospital, Inc. (“Defendant” or

“Northside”), stating as follows:

                                    I. PARTIES

1.    Plaintiff is a citizen of the United States and a resident of Fayette County,

Georgia.

2.    Defendant is a corporation registered to conduct business in the State of

Georgia.

3.    Defendant may be served through its registered agent, Ms. Susan Sommers,

                                          1
         Case 1:21-cv-02498-AT Document 1 Filed 06/18/21 Page 2 of 8




located at 980 Johnson Ferry Road, Suite 70, Atlanta, GA 30342.

                       II. JURISDICTION AND VENUE

4.    This Court has federal question jurisdiction pursuant to 28 U.S.C. § 1331

over Count I of this Complaint, which arises out of the Fair Labor Standards Act,

29 U.S.C. § 201 et seq. (“FLSA”).

5.    This Court has jurisdiction over the parties of this action because a

substantial portion of the employment practices described herein took place in

Fulton County, Georgia.

6.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391.

7.    Plaintiff was an employee of Defendant under FLSA.

8.    Defendant’s employees, including Plaintiff, routinely handled or otherwise

worked on goods or materials that had been moved in interstate commerce.

9.    Defendant’s enterprise has an annual gross volume of sales of at least

$500,000.

10.   Defendant is subject to the requirements of the FLSA.

                            III. FACTUAL ALLEGATIONS

11.   Plaintiff worked for Defendant as a Security Officer I.

12.   As a Security Officer I, Plaintiff was responsible for patrolling the hospital

premises for the Defendant.


                                          2
          Case 1:21-cv-02498-AT Document 1 Filed 06/18/21 Page 3 of 8




13.    Defendant would issue Plaintiff areas to patrol.

14.    Defendant issued Plaintiff a communications device so that management

could monitor and control Plaintiff’s daily activities.

15.    Defendant controlled Plaintiff’s breaks.

16.    If he got a W2: Plaintiff was paid as an employee via W2 tax reporting.

17.    Plaintiff began working for Defendant in 2017.

18.    A thirty minute lunch break was allocated for the Plaintiff every work day.

19.    Plaintiff would work through his lunch break daily.

20.    By working through his lunch break, Plaintiff worked 8.5 hours daily.

21.    From 2017 until early-April 2021, Plaintiff worked approximately 42.5

hours per week for Defendant.

22.    Plaintiff’s checks reflected 40 hours per week, not the 42.5 hours per week

Plaintiff actually worked.

                              IV. CLAIM FOR RELIEF

                                      COUNT I

                             FLSA: UNPAID OVERTIME

21.    Plaintiff incorporates by reference paragraphs 1-22 of his Complaint as if

fully set forth herein.

22.    Defendant is subject to FLSA coverage as an enterprise engaged in interstate


                                           3
         Case 1:21-cv-02498-AT Document 1 Filed 06/18/21 Page 4 of 8




commerce with annual gross volume of sales not less than $500,000.

23.   Plaintiff was an employee of Defendant.

24.   Plaintiff was not paid for any time worked beyond 40 hours per week.

25.   Plaintiff is entitled to one and one-half times his regular rate for each hour of

overtime worked.




                                          4
             Case 1:21-cv-02498-AT Document 1 Filed 06/18/21 Page 5 of 8




                                 PRAYER FOR RELIEF

          WHEREFORE, Plaintiff prays that this Honorable Court grant the following

relief:

             a. Trial by jury;

             b. A finding that Defendant violated Plaintiff’s rights as set forth herein;

             c. All unpaid wages including overtime plus interest, reasonable attorney

                fees, and costs in accordance with the FLSA; and

             d. Any other relief this Court deems proper and just.



                   Respectfully submitted this 18th day of June, 2021.

                                           THE KIRBY G. SMITH LAW FIRM, LLC


                                                                  s/Terrence D.W. John
                                                                   Terrence D.W. John
                                                                Georgia Bar No. 894778
                                                                        Kirby G. Smith
                                                                Georgia Bar No. 250119
                                                                  Attorneys for Plaintiff

THE KIRBY G. SMITH LAW FIRM, LLC
4488 N. Shallowford Rd.

                                             5
        Case 1:21-cv-02498-AT Document 1 Filed 06/18/21 Page 6 of 8




Suite 105
Atlanta, GA 30338
T: (844) 454-7529
F: (877) 352-6253
tdj@kirbygsmith.com




                                    6
       Case 1:21-cv-02498-AT Document 1 Filed 06/18/21 Page 7 of 8




                               JURY DEMAND

    Plaintiff requests a jury trial on all questions of fact raised by this Complaint.



    Respectfully submitted this 18th day of June, 2021.

                                      THE KIRBY G. SMITH LAW FIRM, LLC


                                                             s/Terrence D.W. John
                                                              Terrence D.W. John
                                                           Georgia Bar No. 894778
                                                                   Kirby G. Smith
                                                           Georgia Bar No. 250119
                                                             Attorneys for Plaintiff

THE KIRBY G. SMITH LAW FIRM, LLC
4488 N. Shallowford Rd.
Suite 105
Atlanta, GA 30338
T: (844) 454-7529
F: (877) 352-6253
tdj@kirbygsmith.com




                                        7
         Case 1:21-cv-02498-AT Document 1 Filed 06/18/21 Page 8 of 8




                    FONT AND POINT CERTIFICATION

      The Undersigned counsel for Plaintiff certifies that the within and foregoing

COMPLAINT was prepared using Times New Roman, 14-point font in accordance

with LR 5.1(B).



Respectfully submitted this 18th of June, 2021.

                                      THE KIRBY G. SMITH LAW FIRM, LLC

                                                            s/Terrence D.W. John
                                                             Terrence D.W. John
                                                          Georgia Bar No. 894778
                                                                  Kirby G. Smith
                                                          Georgia Bar No. 250119
                                                            Attorneys for Plaintiff

THE KIRBY G. SMITH LAW FIRM, LLC
4488 North Shallowford Road
Suite 105
Atlanta, GA 30338
T: (844) 454-7529
F: (877) 352-6253
tdj@kirbygsmith.com




                                        8
